Citation Nr: 0831243	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-11 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for psychiatric 
disorders, to include schizophrenia and bulimia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1983 to 
March 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  On August 23, 2005, the veteran was to testify 
at a hearing at the RO in Boise, Idaho.  By a letter received 
on August 18, 2005, the veteran informed the RO that she 
would not be able to attend the hearing; she did not request 
that another hearing be scheduled.

The issue of entitlement to service connection for 
psychiatric disorders, including schizophrenia and bulimia 
(the veteran's reopened claims) are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  Service connection for psychiatric disorders, including 
schizophrenia and bulimia was denied by the Board in an April 
1994 decision on the basis that the evidence did not contain 
any records of medical treatment rendered for psychiatric 
disability after the veteran's separation from service.  

3.  The evidence received subsequent to the Board's April 
1994 decision includes private medical treatment records 
rendered for psychiatric disabilities after the veteran's 
separation from service.  This evidence is not duplicative or 
cumulative, and is so significant that it must be considered 
in order to decide fairly the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  An April 1994 Board decision that denied the veteran's 
claim for service connection for psychiatric disability 
including schizophrenia and bulimia is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  Since the Board's April 1994 decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim of service connection for psychiatric disability, 
including schizophrenia and bulimia, are met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefit.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for a psychiatric disorder, 
to include schizophrenia and bulimia, it is the Board's 
conclusion that the VCAA does not preclude the Board from 
adjudicating the appellant's claim.  This is so because the 
Board is taking action favorable to the appellant in 
reopening the veteran's service-connection claim, and the 
decision at this point poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Board observes that the VCAA left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.38 U.S.C.A. § 
5103A(f) (West 2002 & Supp. 2006).  

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) (38 C.F.R § 3.156(a) (2006).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Because 
the veteran's claim to reopen the previously denied claims 
with respect to issues involving acquired psychiatric 
disorders, schizophrenia and bulimia, was received after that 
date, those regulatory provisions do apply.

As noted above, the matter of the veteran's entitlement to 
service connection for psychiatric disorder, to include 
schizophrenia and bulimia, have been the subject of adverse 
prior final decisions.  As a result, service connection for 
these disabilities may now be considered on the merits only 
if new and material evidence has been received since the time 
of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO or Board may have determined in that regard is 
irrelevant.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers, 66 Fed. Reg. 45,620 
(Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2007).  "Material" 
evidence is existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).


As indicated above, the Board's April 1994 decision denied 
the veteran's claim for service connection for psychiatric 
disability including schizophrenia and bulimia.  The veteran 
was notified of the decision the same month, but did not file 
an appeal.  Thus, the decision of April 1994 is final based 
on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the final denial pertinent 
to the claim was the April 1994 Board decision.  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

In the April 1994 decision, the Board denied the veteran's 
claim for service connection for psychiatric disability on 
the basis that the evidence did not contain any records of 
medical treatment rendered for a psychiatric disability after 
the veteran's separation from service.  In this regard, the 
medical evidence of record at the time of the Board's April 
1994 decision included private medical records, service 
treatment records, and a Medical Board Report which included 
a mental status examination.  Evidence received since the 
Board's April 1994 decision includes additional VA treatment 
records and private medical treatment records.

Here, the evidence submitted since the Board's April 1994 
final decision includes several opinions and diagnoses from 
private examiners concerning the veteran's psychiatric 
diability.  The medical treatment records show treatment for 
schizophrenia; and they also provide comments concerning the 
veteran's purported bulimia.  Moreover, the veteran's 
examiners have consistently mention that the in-service 
assault reported by the veteran may be linked to her current 
psychiatric condition.  At the time of the April 1994 
decision, as noted above, the Board's basis for denying the 
veteran's claim included the lack of any records of medical 
treatment rendered for psychiatric disability after the 
veteran's separation from service.  Thus, these private 
treatment records are new in that they had not previously 
been before agency decision makers, and are not cumulative or 
duplicative of evidence previously considered.  Furthermore, 
the evidence is material in that it documents the veteran's 
mental condition and consequential treatment since her 
separation.  

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for psychiatric disorders, including 
schizophrenia and bulimia, is reopened.

Since the claim is reopened, the Board must address the 
merits of the veteran's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2006; 38 C.F.R. § 3.159(c) (2007).  Hence, 
the claim will be remanded for the purpose of obtaining a 
determination as to whether the veteran now suffers from 
schizophrenia and bulimia, the etiology of these conditions, 
and if either condition was exacerbated as a result of her 
military service.  

ORDER

New and material evidence to reopen the claim of service 
connection for psychiatric disorders, to include 
schizophrenia, bulimia, has been received; to this limited 
extent, the appeal is granted.


REMAND

In light of the Board's conclusion that the claims for 
service connection for psychiatric disorders, to include 
schizophrenia and bulimia are reopened, the claims must be 
considered on a de novo basis.  However, before a decision on 
the merits of the veteran's claim is accomplished, the VA has 
a duty to develop the claim.

In this case, the Board notes that the veteran has been 
treated for various psychiatric conditions since her 
separation from service.  Private treatment records show that 
the veteran was diagnosed with both chronic paranoid 
schizophrenia and bulimia in 1988 and 1998.  Both diagnoses 
were made by different doctors.  In both reports, the veteran 
mentioned her assault while at Bethesda Naval Hospital.  The 
Board also notes that in January 2007, the veteran filed 
several letters written by doctors on behalf of the veteran 
which, overall, purport to link her current mental problems 
and disability to her alleged sexual assault during her 
service.  It is unclear from these letters which psychiatric 
disorders the doctors were commenting thereon.  Additionally, 
a review of the claims folder indicates that the VA has not 
obtained a VA doctor's opinion concerning the etiology of any 
of the psychiatric.

In view of the foregoing, these matters must be REMANDED for 
the following actions:

1.  The appellant and her representative should 
be provided the notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006) and 38 C.F.R. 
§ 3.159(b) (2007), to include the notice 
specified by in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and notice that she should 
submit any pertinent evidence in her possession.

2.  The RO/AMC should arrange for the veteran to 
be examined by a psychiatrist, who has not 
previously examined her, to determine the correct 
diagnosis of any psychiatric disorder she may now 
be suffering therefrom.  If the examiner 
determines that the veteran has any psychiatric 
disorders in addition to schizophrenia or 
bulimia, the examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin and 
secondary causation) and specify which symptoms 
are associated with each disorder.  If certain 
symptomatology cannot be disassociated from one 
disorder or the other, it should be so specified.  

If the examiner concludes that the veteran does 
not suffer from full-blown schizophrenia or 
bulimia, but instead suffers from another 
psychiatric disorder with schizophrenia or 
bulimia traits, the examiner must proffer an 
opinion [more than likely, less than likely, or 
as likely as not] as to whether any of the non-
schizophrenia or bulimia conditions are related 
to the veteran's military service or any incident 
therein.  In discussing this point, the examiner 
must reference the veteran's VA medical treatment 
records.

The report of the examination should include a 
complete rationale for all opinions expressed.  
The diagnosis should be in accordance with DSM 
IV.  The entire claims folder and a copy of this 
Remand must be made available to and reviewed by 
the examiner prior to the examination.  

The results proffered by the examiner must 
reference the complete claims folders and any 
inconsistent past diagnoses given.  Also, it is 
requested that the results of the examination be 
typed or otherwise recorded in a legible manner 
for review purposes.  

3.  The RO/AMC should review the claims folder 
and ensure that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed to 
the report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test reports, 
special studies or adequate responses to the 
specific opinions requested, the report must be 
returned for corrective action.  38 C.F.R. § 4.2 
(2007); see also Stegall v. West, 11 Vet. App. 
268 (1998).

Thereafter, the RO/AMC should readjudicate the claims for 
service connection for a psychiatric disorder.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


__________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


